Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made effective as of September 27, 2007 by and between Hicks
Acquisition Company I, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”).

WHEREAS, the Company has entered into an Underwriting Agreement with Citigroup
Global Markets Inc. as representative of the several underwriters (the
“Underwriters”) named therein, relating to the Company’s initial public
offering  (the “Offering”) of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”) and warrants to purchase the Company’s common stock
(the “Warrants”) pursuant to a Registration Statement on Form S-1 (the
“Registration Statement”) and prospectus (the “Prospectus”) which has been
declared effective as of the date hereof by the Securities and Exchange
Commission; and

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”), $466,920,000 of the gross proceeds of the Offering and sale of
the Sponsor Private Placement Warrants (or $536,148,000 if the Underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and the
holders of the Company’s Common Stock issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee will be referred to herein
as the “Property”, the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

IT IS AGREED:

1.             Agreements and Covenants of Trustee.  The Trustee hereby agrees
and covenants to:

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in a segregated trust account (the “Trust
Account”) established by the Trustee;

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

(c)           In a timely manner, upon the written instruction of the Company,
to invest and reinvest the Property in United States government securities
treasury bills with a maturity of 180 days or less or in money market funds
meeting the  conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Company;

(d)           Collect and receive, when due, all interest arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

--------------------------------------------------------------------------------


 

(e)           Promptly notify the Company and Citigroup Global Markets Inc. of
all communications received by it with respect to any Property requiring action
by the Company;

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

(h)           Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

(i)            Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B hereto, signed on behalf of the Company by its
Chief Executive Officer or Chairman of the Board or other authorized officer of
the Company, and complete the liquidation of the Trust Account and distribute
the Property in the Trust Account only as directed in the Termination Letter and
the other documents referred to therein.  The Trustee understands and agrees
that, except as provided in Section 1(i) hereof, disbursements from the Trust
Account shall be made only pursuant to the terms of a duly executed  Tax Payment
Withdrawal Instruction or Interest Withdrawal Instruction, as set forth in
Section 1(j) or 1(k), as the case may be; provided however, that in the event
that a Termination Letter has not been received by the Business Combination
Deadline Date (as determined in accordance with this Section 1(i)), the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the
stockholders of record on the Business Combination Deadline Date.  The “Business
Combination Deadline Date” means the date that is 24 months after the date of
the final prospectus filed with the Securities and Exchange Commission relating
to the Offering.  The provisions of this Section 1(j) may not be modified,
amended or deleted under any circumstances.  “Business Combination” means a
business combination with one or more target businesses that have an aggregate
fair market value of at least 80% of the initial amount held in the Trust
Account (excluding the amount held in the Trust Account representing the
Underwriters’ deferred commission).

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C (a “Tax Payment Withdrawal Instruction”), the Trustee shall distribute to the
Company the amount requested by the Company to cover any income or franchise tax
obligation owed by the Company as a result of interest or other income earned on
the funds held in the Trust Account, which amount shall be paid directly to the
Company by electronic funds transfer, account debit or other method of payment,
and the Company shall forward such payment to the relevant taxing authority.

(k)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (an “Interest Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used for working
capital requirements; provided, however, that the aggregate

--------------------------------------------------------------------------------


 

amount of all such distributions shall not exceed $5,700,000, in the event the
underwriters’ over-allotment option in the Offering is not exercised, or
$6,555,000 if the underwriters’ over-allotment option in the Offering is
exercised in full; and

(l)            The limited distributions referred to in Sections 1(j) and 1(k)
above shall be made only from interest collected on the Property and, in the
case of Section 1(k), the aggregate amount distributed by the Trustee to the
Company may not exceed $5,700,000, in the event the underwriters’ over-allotment
option in the Offering is not exercised, or $6,555,000 if the underwriters’
over-allotment option in the Offering is exercised in full (or, if the size of
the Offering is increased or decreased, such greater or lesser amount as shall
be set forth in the Prospectus), less any applicable income taxes on the
Property.  Except as provided in Sections 1(i), (j) and 1(k), no other
distributions from the Trust Account shall be permitted.

2.             Agreements and Covenants of the Company.  The Company hereby
agrees and covenants to:

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or Controller or other authorized officer.  In addition, except with
respect to its duties under Sections 1(j) and 1(k) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;

(b)           Hold the Trustee harmless and indemnify the Trustee from and
against, any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence or willful misconduct.  Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”).  The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld.  The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld.  The Company may participate in such action with its own
counsel; and

(c)           Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 1(j)
or 1(k) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees unless and until it is
distributed to the Company pursuant to Section 1(j) or 1(k).  The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the Offering and thereafter on the anniversary of the Effective
Date. The Trustee shall refund to the Company the

--------------------------------------------------------------------------------


 

annual fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Fund.  The Company shall not be responsible for any
other fees or charges of the Trustee except as set forth in this Section 2(c)
and as may be provided in Section 2(b) hereof (it being expressly understood
that the Property shall not be used to make any payments to the Trustee under
such Sections); and

(d)           In connection with any vote of the Company’s Public Stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of the inspector of elections for the stockholder meeting verifying
the vote of the Public Stockholders regarding such Business Combination.

(e)           Provide Citigroup Global Markets Inc. with a copy of any
Termination Letters and/or any other correspondence that it sends to the Trustee
with respect to any proposed withdrawal from the Trust Account promptly after it
issues the same.

(f)            Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.

 

3.             Limitations of Liability.  The Trustee shall have no
responsibility or liability for:

(a)           Taking any action with respect to the Property, other than as
directed in Section 1 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

(b)           Instituting any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

(c)           Refunding any depreciation in principal of any Property;

(d)           Assuming that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

(e)           Any action taken or omitted by it, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
except for its gross negligence or willful misconduct whether to the other
parties hereto or anyone else.  The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons.  The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement

--------------------------------------------------------------------------------


 

or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

(f)            Verifying the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

(g)           Filing information returns with the United States Internal Revenue
Service and payee statements with the Company, documenting the taxes payable by
the Company, if any, relating to interest earned on the Property.

(h)           Preparing, executing and filing tax reports, income or other tax
returns and paying any taxes with respect to income and activities relating to
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations
(it being expressly understood that, as set forth in Section 1(j), if there is
any income tax obligation relating to the income of the Property in the Trust
Account, then, only at the written instruction of the Company, the Trustee shall
make funds available in cash from the Property in the Trust Account in an amount
specified by the Company as owing to the applicable tax authority), which amount
shall be paid directly to the Company by electronic funds transfer, account
debit or other method of payment, and the Company shall forward such payment to
the taxing authority.

(i)            Verifying calculations, qualifying or otherwise approving Company
requests for distributions pursuant to Section 1(j), 1(k) and 1(l).

 

4.             Trust Account Waiver.  The Trustee has no right, title, interest
or claim of any kind (“Claim”) in or to any monies in the Trust Account, and
hereby waives any claim in or to any monies in the Trust Account it may have in
the future.

5.             Termination.  This Agreement shall terminate as follows:

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee.  At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property

--------------------------------------------------------------------------------


 

in accordance with the provisions of the Termination Letter, this Agreement
shall terminate except with respect to Section 2(b).

6.             Miscellaneous.

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E.  The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons.  Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel.  In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names.  The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

(c)           This Agreement or any provision hereof may only be changed,
amended or modified by a writing signed by each of the parties hereto; provided,
however, that no such change, amendment or modification may be made to Sections
1(i) without the consent of the Public Stockholders, it being the specific
intention of the parties hereto that each Public Stockholder is and shall be a
third party beneficiary of this Section 6(c) with the same right and power to
enforce this Section 6(c) as either of the parties hereto.  For purposes of this
Section 6(c), the “consent of the Public Stockholders” means receipt by the
Trustee of a certificate from the inspector of elections of the stockholder
meeting certifying that either (a) 70% of the Public Stockholders of record as
of a record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (“DGCL”), have voted in favor of such
change, amendment or modification or (b) 70% of the Public Stockholders of
record as of the record date has delivered to such entity a signed writing
approving such change, amendment or modification.

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

--------------------------------------------------------------------------------


 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven G. Nelson

Fax No.:  (212) 509-5150

if to the Company, to:

Hicks Acquisition Company I, Inc.

100 Crescent Court, Suite 1200

Dallas, Texas 75201

Attn:       Joseph B. Armes

Fax No.:  (214) 615-2221

in either case with a copy to:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attn: General Counsel

Fax No.:  (212) 816-7912

and

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Attn:  Bruce Mendelsohn

Fax No.:  (212) 872-1002

and

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

Attn:  Ann F. Chamberlain

Fax No.:  (212) 702-3604

(f)            This Agreement may not be assigned by the Trustee without the
prior consent of the Company and Citigroup Global Markets Inc.

(g)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder. 
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

--------------------------------------------------------------------------------


 

(h)           Each of the Company and the Trustee hereby acknowledge that
Citigroup Global Markets Inc. is a third party beneficiary of this Agreement and
the Public Stockholders, solely for purposes of Section 6(c) hereof, are third
party beneficiaries of this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

CONTINENTAL STOCK TRANSFER
& TRUST COMPANY, as Trustee

By: /s/ Frank A. Di
Paolo                                                                                                           

Name: Frank A. Di
Paolo                                                                                                             

Title: Chief Financial
Officer                                                                                           

Hicks Acquisition Company I, Inc.

By: /s/ Joseph B.
Armes                                                                                                               

Joseph B. Armes

President, Chief Executive Officer

and Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

Fee Item

Time and method of payment

Amount

Initial acceptance fee

Initial closing of Offering by wire transfer

$1,000

Annual fee

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

$3,000

Transaction processing fee for disbursements to Company under Sections 1(g),
1(j) and 1(k)

Deduction by Trustee from accumulated income following disbursement made to
Company under Section 2

$250

 

--------------------------------------------------------------------------------

 


EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer
  & Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson

Re:          Trust Account No.                   Termination Letter

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Hicks Acquisition Company I, Inc. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of __________, 2007 (“Trust Agreement”),
this is to advise you that the Company has entered into an agreement (“Business
Agreement”) with __________________ (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date].  The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated
(“Counsel’s Letter”) and (ii) the Company shall deliver to you (a) [an
affidavit] [a certificate] of __________________, which verifies the vote of the
Company’s stockholders in connection with the Business Combination and
(b) written instructions with respect to the transfer of the funds held in the
Trust Account (“Instruction Letter”).  You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Counsel’s Letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company.  Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated and the Trust Account closed.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust

--------------------------------------------------------------------------------


 

Account shall, upon written instruction from the Company, be redeposited as
provided in the Trust Agreement on the business day immediately following the
Consummation Date as set forth in the notice.

Very truly yours,

Hicks Acquisition Company I, Inc.

By:   
                                                                                                                                                                                                                       

Name:                                                                                                                                                                                                              

Title:                                                                                                                                                                                                                    

cc:  Citigroup Global Markets Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson

Re:          Trust Account No.                    Termination Letter

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Hicks Acquisition Company I, Inc. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ___________, 2007 (“Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company prior to the Business Combination Deadline
Date.  Capitalized terms used but not defined herein shall have the meanings set
forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you, to
commence liquidation of the Trust Account as promptly as practicable to
stockholders of record on the Business Combination Deadline Date.  You will
notify the Company in writing as to when all of the funds in the Trust Account
will be available for immediate transfer (“Transfer Date”) in accordance with
the terms of the Trust Agreement and the Certificate of Incorporation.  You
shall commence distribution of such funds in accordance with the terms of the
Trust Agreement and the Certificate of Incorporation and you shall oversee the
distribution of the funds.  Upon the distribution of all the funds in the Trust
Account, your obligations under the Trust Agreement shall be terminated.

Very truly yours,

Hicks Acquisition Company I, Inc.

By:
                                                                                                                                                                                                                       

Name:                                                                                                                                                                                                              

Title:                                                                                                                                                                                                                    

 

cc:  Citigroup Global Markets Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson

Re:          Trust Account No.

Gentlemen:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Hicks Acquisition Company I, Inc. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ___________, 2007 (“Trust Agreement”),
this is to advise you that the Company hereby requests that you deliver to the
Company $_______ of the income earned on the Property as of the date hereof. 
The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

Very truly yours,

Hicks Acquisition Company I, Inc.

By:   
                                                                                                                                                                                                                       

Name:                                                                                                                                                                                                              

Title:                                                                                                                                                                                                                    

cc:  Citigroup Global Markets Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven Nelson

Re:          Trust Account No.

Gentlemen:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Hicks Acquisition Company I, Inc. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of ___________, 2007 (“Trust Agreement”),
this is to advise you that the Company hereby requests that you deliver to the
Company $_______ of the interest, net of the taxes payable on such interest,
earned on the Property as of the date hereof, which does not exceed, in the
aggregate with all such prior disbursements pursuant to Section 1(k), if any,
the maximum amount set forth in Section 1(l).  The Company needs such funds to
cover its expenses relating to investigating and selecting a target business and
other working capital requirements.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

Very truly yours,

Hicks Acquisition Company I, Inc.

By:   
                                                                                                                                                                                                                       

Name:                                                                                                                                                                                                              

Title:                                                                                                                                                                                                                    

cc:  Citigroup Global Markets Inc.

 

--------------------------------------------------------------------------------


EXHIBIT E 

AUTHORIZED INDIVIDUAL(S)

 

AUTHORIZED

FOR TELEPHONE CALL BACK

 

TELEPHONE NUMBER(S)

 

 

 

 

 

 

Company:

 

 

 

 

 

Hicks Acquisition Company I, Inc.

 

 

100 Crescent Court, Suite 1200

 

 

Dallas, Texas 75201

 

 

Attn:Joseph B. Armes

 

(214) 615-2300

 

 

 

 

 

 

Trustee:

 

 

 

 

 

Continental Stock Transfer & Trust Company

 

 

17 Battery Place

 

 

New York, New York 10004

 

 

Attn: Frank A. Di Paolo, CFO

 

(212) 845-3270

 

 

--------------------------------------------------------------------------------

 

 